DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 07/23/2021 has been amended. Claims 4 and 10 have been canceled. Claims 1, 3, 7, 9 and 15 have been amended. Claims 1-3, 5, 7-9, 11-12 and 14-20 area pending.
Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 7, applicant argues on pages 1-2 of the Remarks that, Wang, Wang2 and Valdivia fail to teach, disclose or suggest "determining at least one anchor point by designating a target to be controlled, based on a first input including at least one of a first gesture, a voice input, or an eye gaze," "wherein the at least one anchor point designates a virtual Augmented Reality (AR) object," and "wherein the operation rotates the AR object at a fixed location while fixing a location of the AR object in a real space regardless of the second gesture."
In response to the applicant's argument, examiner respectfully disagrees. Wang ‘944 describes a first input including at least one of an eye gaze in fig. 5, 11A and paragraph 86 that, “at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target”  Wang ‘944 also describes at least one anchor point designates an AR object  in fig. 1 and paragraph 25, “the HMD device 18 may create and display to a first viewer 24 an augmented reality environment comprising virtual content. The virtual content may include one or more visual elements in the form of virtual targets 30 that are generated and displayed to appear located within a real world physical environment 32 viewed through the device” Wang ‘944 does not explicitly describe “operation rotates the AR object at a fixed location while fixing a location of the AR object in a real space” Valdivia describes this limitation in fig. 26B and paragraph 167, “a first controller (e.g., held by or positioned on the left hand of the user, corresponding to the rendering of the left hand 2640) may be used to perform a trigger gesture (which may involve, for example, rotating the forearm of the left hand to display the underside of the wrist), upon which the panel (or menu) of items 2650 may be displayed in the virtual space” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate touch input functionality as taught by Valdivia with the zooming factor with head movement as taught by Wang ‘754 with the head tracking motion inputs provided in the head-mounted display disclose by Wang ‘944. The motivation to combine the Valdivia reference is to provide intuitive experience for users with multiple options for interacting in a virtual space. Examiner assert that the combination of Wang ‘944, Wang ‘754 and Valdivia describe the above limitation. Rejection maintain.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5, 7-9, 11-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US Pub. 20180120944) in view of Wang et al (WO/2019/013712 as US Pub. 20200169754) in further view of Valdivia et al (US Pub. 20180095616).
Regarding claim 1, Wang discloses:
A method performed by an electronic device, (refer to fig. 2,11A-C and paragraph 86. Describes at 804 the method 800 may include displaying the virtual target to a user via a display device) the method comprising: 
Determining at least one anchor point by designating a target to be controlled, based on a first input including at least one of a first gesture, a voice input, or an eye gaze, (refer to fig. 5, 11A and paragraphs 86, 33. Describes at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target. Para. 33, describes: gaze tracking data may be used to determine that the user's point of gaze is at a gaze location within a target zone that includes a virtual target 30); 
Identifying an operation to be performed for the target designated by the at least one anchor point, based on a second input including a head rotation, (refer to fig. 1, 5, 11A-C and paragraphs 86, 104. Describes at 812 the method 800 may include determining that a hand of the user is at a hand location within a designated tracking volume. At 816 the method 800 may include, based on at least determining that the user's point of gaze is at the gaze location and determining that the hand of the user is at the hand location, displaying the virtual affordance at a landing location corresponding to the virtual target via the display device. Para. 104, describes: the input subsystem may comprise or interface with selected natural user input (NUI) componentry. Example NUI componentry may include a microphone for speech and/or voice recognition: an infrared, color, stereoscopic, and/or depth camera for machine vision and/or gesture recognition; a head tracker for motion detection); and 
Wherein the second input includes a second gesture of changing an angle of a vision sensor included in the electronic device, (refer to fig. 5 and paragraphs 31, 34. Describes data from the optical sensor system 40 also may be used by the processor 22 to determine direction/location and orientation data (e.g., from imaging environmental features) that enable position/motion tracking of the HMD device 18 in the real world physical environment 32. Para. 34, describes: The relative position and/or orientation of the HMD device 18 relative to the physical environment 32 may be assessed so that virtual content may be accurately displayed in desired real-world locations with desired orientations)
Wherein the at least one anchor point designates a virtual Augmented Reality (AR) object, (refer to fig. 1 and paragraph 25. Describes the HMD device 18 may create and display to a first viewer 24 an augmented reality environment comprising virtual content. The virtual content may include one or more visual elements in the form of virtual targets 30 that are generated and displayed to appear located within a real world physical environment 32 viewed through the device) and 
Wang ‘944 does not explicitly disclose:
Performing the operation including a zoom in or a zoom out of a camera according to a direction of the head rotation,
Wherein the operation rotates the AR object at a fixed location while fixing a location of the AR object in a real space regardless of the second gesture.
Wang ‘754 teaches: 
Performing the operation including a zoom in or a zoom out of a camera according to a direction of the head rotation, (refer to fig. 12 and paragraphs 51-52, 80. Describes where a user sitting on a chair looking at 3D 360 VR content on an HMD wants to have 3DoF+VR experience by enabling the zooming function during head movement, a transition of a viewport is enabled by viewport switching between different spheres with different origins and different zooming factors. Para. 80, describes: For example, the ISOBMFF files F/F' includes a first track parameterized with a first set of translational coordinates and a first zooming factor, and further includes a second track parameterized with a second set of translational coordinates and a second zooming factor)
The two references are analogous art because they are relate with the same field of invention of virtual (or augmented) reality environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate zooming factor with head movement as 
Wang ‘754 does not explicitly disclose:
Wherein the operation rotates the AR object at a fixed location while fixing a location of the AR object in a real space regardless of the second gesture.
Valdivia teaches: 
Wherein the operation rotates the AR object at a fixed location while fixing a location of the AR object in a real space regardless of the second gesture, (refer to fig. 26B and paragraph 167. Describes a first controller (e.g., held by or positioned on the left hand of the user, corresponding to the rendering of the left hand 2640) may be used to perform a trigger gesture (which may involve, for example, rotating the forearm of the left hand to display the underside of the wrist), upon which the panel (or menu) of items 2650 may be displayed in the virtual space).
The three references are analogous art because they are relate with the same field of invention of virtual (or augmented) reality environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gesture manipulation functionality as taught by Valdivia with the zooming factor with head movement as taught by Wang ‘754 with the head tracking motion inputs provided in the head-mounted display disclose by Wang 
Regarding claim 7,  Wang discloses:
An electronic device, (refer to fig. 1-2 and paragraph 24. Describes a head-mounted display (HMD) device 18) comprising: 
A detector configured to detect a state inside or outside the electronic device, (refer to fig. 1 and paragraph 32. Describes computing device 10 may receive gaze tracking data from a gaze tracking system 42 of the HMD device 18. In some examples, one or more inward-facing light sources and image sensors may collect image information that is used to measure gaze parameters of the user's eyes); and 
At least one processor connected to the detector, (refer to fig. 1 and paragraph 32. Describes using this information, the processor 22 may execute instructions to determine a direction in which the user is gazing and/or to identify a physical object and/or virtual object at which the user is gazing)
Wherein the at least one processor, (refer to fig. 1 and paragraph 32. Describes the processor 22) is configured to: 
Determine at least one anchor point by designating a target to be controlled, based on a first input identified by the detector, (refer to fig. 5, 11A and paragraphs 86, 33. Describes at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target. Para. 33, describes: gaze tracking data may be used to determine that the user's point of gaze is at a gaze location within a target zone that includes a virtual target 30)
Identify an operation to be performed for the target designated by the at least one anchor point, based on a second input identified by the detector, wherein the second input includes a head rotation, (refer to fig. 1, 5, 11A-C and paragraphs 86, 104. Describes at 812 the method 800 may include determining that a hand of the user is at a hand location within a designated tracking volume. At 816 the method 800 may include, based on at least determining that the user's point of gaze is at the gaze location and determining that the hand of the user is at the hand location, displaying the virtual affordance at a landing location corresponding to the virtual target via the display device. Para. 104, describes: the input subsystem may comprise or interface with selected natural user input (NUI) componentry. Example NUI componentry may include a microphone for speech and/or voice recognition: an infrared, color, stereoscopic, and/or depth camera for machine vision and/or gesture recognition; a head tracker for motion detection) and 
Wherein the first input includes at least one of a first gesture, a voice input, or an eye gaze, wherein the second input includes a second gesture of changing an angle of a vision sensor included in the electronic device, (refer to fig. 5 and paragraphs 31, 34, 33. Describes data from the optical sensor system 40 also may be used by the processor 22 to determine direction/location and orientation data (e.g., from imaging environmental features) that enable position/motion tracking of the HMD device 18 in the real world physical environment 32. Para. 34, describes: The relative position and/or orientation of the HMD device 18 relative to the physical environment 32 may be assessed so that virtual content may be accurately displayed in desired real-world locations with desired orientations. Para. 33, describes: gaze tracking data may be used to determine that the user's point of gaze is at a gaze location within a target zone that includes a virtual target 30) 3Appl. No.: 16/750,751 Response dated: July 23, 2021 Reply to Office Action of: May 24, 2021 
Wherein the at least one anchor point designates a virtual Augmented Reality (AR) object, (refer to fig. 1 and paragraph 25. Describes the HMD device 18 may create and display to a first viewer 24 an augmented reality environment comprising virtual content. The virtual content may include one or more visual elements in the form of virtual targets 30 that are generated and displayed to appear located within a real world physical environment 32 viewed through the device) and 
Wang ‘944 does not explicitly disclose:
Performing the operation including a zoom in or a zoom out of a camera according to a direction of the head rotation,
Wherein the operation rotates the AR object at a fixed location while fixing a location of the AR object in a real space regardless of the second gesture.
Wang ‘754 teaches: 
Performing the operation including a zoom in or a zoom out of a camera according to a direction of the head rotation, (refer to fig. 12 and paragraphs 51-52, 80. Describes where a user sitting on a chair looking at 3D 360 VR content on an HMD wants to have 3DoF+VR experience by enabling the zooming function during head movement, a transition of a viewport is enabled by viewport switching between different spheres with different origins and different zooming factors. Para. 80, describes: For example, the ISOBMFF files F/F' includes a first track parameterized with a first set of translational coordinates and a first zooming factor, and further includes a second track parameterized with a second set of translational coordinates and a second zooming factor)
Wang ‘754 does not explicitly disclose:
Wherein the operation rotates the AR object at a fixed location while fixing a location of the AR object in a real space regardless of the second gesture.
Valdivia teaches: 
Wherein the operation rotates the AR object at a fixed location while fixing a location of the AR object in a real space regardless of the second gesture, (refer to fig. 26B and paragraph 167. Describes a first controller (e.g., held by or positioned on the left hand of the user, corresponding to the rendering of the left hand 2640) may be used to perform a trigger gesture (which may involve, for example, rotating the forearm of the left hand to display the underside of the wrist), upon which the panel (or menu) of items 2650 may be displayed in the virtual space).
Regarding claim 7, refer to the motivation of claim 1.
Regarding claim 2, Wang ‘944 discloses:
Wherein each of the first input and the second input further includes at least one of an eye gaze tracking result, a gesture, a voice, or a touch input, (refer to fig. 2, 5 and paragraphs 20, 18. Describes a user may gaze at a virtual object to manipulate the object. For example, a gaze detection system may determine that a user is gazing at a virtual object. Para. 18, describes: user may manipulate a displayed virtual affordance to interact with one or more virtual objects by extending the user's arm and hand away from the user’ body and using hand motions to control the virtual affordance and virtual object(s)) and 
Wherein the first input and the second input include different types of inputs from each other, (refer to fig. 2, 5 and paragraph 21. Describes computing devices and display devices for displaying a virtual affordance with a virtual target using a combination of gaze detection and user hand manipulation that enables a natural and low-fatigue user experience).
Regarding claim 3, Wang ‘944 discloses:
Wherein the at least one anchor point is determined by the first gesture of bringing a user's body part into contact with a space occupied by the virtual Augmented Reality object, (refer to fig. 5, 11A-C and paragraph 86. Describes at 812 the method 800 may include determining that a hand of the user is at a hand location within a designated tracking volume. At 816 the method 800 may include, based on at least determining that the user's point of gaze is at the gaze location and determining that the hand of the user is at the hand location, displaying the virtual affordance at a landing location corresponding to the virtual target via the display device
Wherein the operation moves or rotates the AR object as the at least one anchor point is moved or rotated by the second gesture, (refer to fig. 8, 11A-C and paragraph 89. Describes using data captured by a sensor, tracking the user's hand moving in a direction to a first adjusted location. At 856 the method 800 may include, in response to tracking the user's hand moving to the first adjusted location, displacing the virtual affordance moving to a boundary of the target zone).
Regarding claim 5, Wang ‘944 discloses:
Wherein the first input includes maintenance of an eye gaze at a specific point of an image for a predetermined time or longer, (refer to fig. 5, 11A-C and paragraphs 20, 86. Describes in some examples, by holding her gaze on the virtual object for a predetermined time, the user may trigger a selection command that enables the user to further manipulate the object with her gaze. Para. 86, describes: at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target)
Wherein the at least one anchor point designates the specific point, (refer to fig. 4 and paragraph 51. Describes the user 200 has moved his gaze location/identifier 270 to be within the target zone 304. Additionally, the user 200 is holding both hands down to his side at locations outside of a designated tracking volume) and 
Wherein the operation modifies the image, based on the specific point, (refer to fig. 4 and paragraphs 51-52. Describes based on determining that the user's point of gaze is at a gaze location within the target zone 304, the HMD device 18 may display an indication of the target zone 304 to the user. Para. 52, describes: the indication may take the form of a visually highlighted volume of space corresponding to the target zone 304 or any other suitable visual depiction that conveys to the user the shape and size of the target zone).
Wang ‘944 and Wang ‘754 do not explicitly disclose:
Wherein the second input includes a touch input
Valdivia teaches:
Wherein the second input includes a touch input, (refer to fig. 10, 11A-D and paragraph 132. Describes as an example and not by way of limitation, a particular gaze input (e.g., a gesture traced by the reticle, a gaze downward) or another suitable input (e.g., a tap on a touch-sensitive location on a headset device, a gesture made with a hand) may cause the tools to appear)
Regarding claim 5, refer to the motivation of claim 1.
Regarding claim 8, Wang ‘944 discloses:
Wherein each of the first input and the second input further includes at least one of an eye gaze tracking result, a gesture, a voice, or a touch input, (refer to fig. 2, 5 and paragraphs 20, 18. Describes a user may gaze at a virtual object to manipulate the object. For example, a gaze detection system may determine that a user is gazing at a virtual object. Para. 18, describes: user may manipulate a displayed virtual affordance to interact with one or more virtual objects by extending the user's arm and hand away from the user’ body and using hand motions to control the virtual affordance and virtual object(s)) and 
Wherein the first input and the second input include different types of inputs from each other, (refer to fig. 2, 5 and paragraph 21. Describes computing devices and display devices for displaying a virtual affordance with a virtual target using a combination of gaze detection and user hand manipulation that enables a natural and low-fatigue user experience).
Regarding claim 9, Wang ‘944 discloses:
Wherein the at least one anchor point is determined by the first gesture of bringing a user's body part into contact with a space occupied by the virtual Augmented Reality object, (refer to fig. 5, 11A-C and paragraph 86. Describes at 812 the method 800 may include determining that a hand of the user is at a hand location within a designated tracking volume. At 816 the method 800 may include, based on at least determining that the user's point of gaze is at the gaze location and determining that the hand of the user is at the hand location, displaying the virtual affordance at a landing location corresponding to the virtual target via the display device) and 
Wherein the operation moves or rotates the AR object as the at least one anchor point is moved or rotated by the second gesture, (refer to fig. 8, 11A-C and paragraph 89. Describes using data captured by a sensor, tracking the user's hand moving in a direction to a first adjusted location. At 856 the method 800 may include, in response to tracking the user's hand moving to the first adjusted location, displacing the virtual affordance moving to a boundary of the target zone).
Regarding claim 10, Wang ‘944 discloses:
Wherein the first input includes at least one of a first gesture, a voice input, or an eye gaze, (refer to fig. 5, 11A-C and paragraph 86. Describes at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target)
Wherein the second input includes a second gesture of changing an angle of a vision sensor included in the electronic device, (refer to fig. 5 and paragraphs 71, 82. Describes the virtual affordance comprises a holographic hand 520 that resembles the current posture of the user's right hand 204. The display of the virtual affordance may be modified to match the changing movement, orientation and articulation of the user's right hand 204. Para. 82, describes: the depth sensor system 38 may provide greater accuracy in tracking the location, movement and orientation of the user's hand when the hand is within the designated tracking volume)
Wherein the at least one anchor point designates a virtual Augmented Reality (AR) object, (refer to fig. 1 and paragraph 25. Describes the HMD device 18 may create and display to a first viewer 24 an augmented reality environment comprising virtual content. The virtual content may include one or more visual elements in the form of virtual targets 30 that are generated and displayed to appear located within a real world physical environment 32 viewed through the device
Wherein the operation rotates the AR object while fixing a location of the AR object in a real space regardless of the second gesture, (refer to fig. 1, 5 and paragraphs 36, 82. Describes in a body-locked position, a holographic object appears to be fixed relative to the wearer of the HMD device 18, and the body-locked position of the holographic object appears to be moveable relative to real-world objects. Para. 82, describes: the depth sensor system 38 may provide greater accuracy in tracking the location, movement and orientation of the user's hand when the hand is within the designated tracking volume).
Regarding claim 11, Wang ‘944 discloses:
Wherein the first input includes maintenance of an eye gaze at a specific point of an image for a predetermined time or longer, (refer to fig. 5, 11A-C and paragraphs 20, 86. Describes in some examples, by holding her gaze on the virtual object for a predetermined time, the user may trigger a selection command that enables the user to further manipulate the object with her gaze. Para. 86, describes: at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target) 
Wherein the at least one anchor point designates the specific point, (refer to fig. 4 and paragraph 51. Describes the user 200 has moved his gaze location/identifier 270 to be within the target zone 304. Additionally, the user 200 is holding both hands down to his side at locations outside of a designated tracking volume
Wherein the operation modifies the image, based on the specific point, (refer to fig. 4 and paragraphs 51-52. Describes based on determining that the user's point of gaze is at a gaze location within the target zone 304, the HMD device 18 may display an indication of the target zone 304 to the user. Para. 52, describes: the indication may take the form of a visually highlighted volume of space corresponding to the target zone 304 or any other suitable visual depiction that conveys to the user the shape and size of the target zone).
Wang ‘944 and Wang ‘754 do not explicitly disclose:
Wherein the second input includes a touch input
Valdivia teaches:
Wherein the second input includes a touch input, (refer to fig. 10, 11A-D and paragraph 132. Describes as an example and not by way of limitation, a particular gaze input (e.g., a gesture traced by the reticle, a gaze downward) or another suitable input (e.g., a tap on a touch-sensitive location on a headset device, a gesture made with a hand) may cause the tools to appear)
Regarding claim 11, refer to the motivation of claim 1.
Regarding claim 12, Wang discloses:
Wherein the first input includes maintenance of an eye gaze at a specific point of an image for a predetermined time or longer, (refer to fig. 5, 11A-C and paragraphs 20, 86. Describes in some examples, by holding her gaze on the virtual object for a predetermined time, the user may trigger a selection command that enables the user to further manipulate the object with her gaze. Para. 86, describes: at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target)
Wherein the at least one anchor point designates the specific point, (refer to fig. 4 and paragraph 51. Describes the user 200 has moved his gaze location/identifier 270 to be within the target zone 304. Additionally, the user 200 is holding both hands down to his side at locations outside of a designated tracking volume) and 
Wang ‘944 and Wang ‘754 do not explicitly disclose:
Wherein the operation rotates the image, based on the specific point according to the head rotation
Valdivia teaches:
Wherein the operation rotates the image, based on the specific point according to the head rotation, (refer to fig. 3A-B and paragraph 107. Describes the gaze-tracking mechanism may also track one or more tilt angles of the user's head or headset device, tracking the pitch, yaw, and roll (e.g., tracking the six degrees of freedom) with respect to a virtual pivot point).
Regarding claim 12, refer to the motivation of claim 1.
Regarding claim 14, Wang ‘944 discloses:
Wherein the first input includes an eye gaze at a specific point of a preview image of an image acquired through a camera, (refer to fig. 5, 11A-C and paragraphs 86, 32. Describes at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target. Para. 32, describes: one or more inward-facing light sources and image sensors may collect image information that is used to measure gaze parameters of the user's eyes)
Wherein the second input includes maintenance of the eye gaze at the specific point for a predetermined time or longer, (refer to fig. 2 and paragraphs 20. Describes in some examples, by holding her gaze on the virtual object for a predetermined time, the user may trigger a selection command that enables the user to further manipulate the object with her gaze)
Wherein the at least one anchor point designates the specific point, (refer to fig. 4 and paragraph 51. Describes the user 200 has moved his gaze location/identifier 270 to be within the target zone 304. Additionally, the user 200 is holding both hands down to his side at locations outside of a designated tracking volume)
Wang ‘944 and Wang ‘754 do not explicitly disclose:
Wherein the operation controls a focal distance of the camera, based on the specific point
Valdivia teaches:
Wherein the operation controls a focal distance of the camera, based on the specific point, (refer to fig. 3A-B and paragraph 107. Describes the virtual reality system may track the user's pupils to determine a focal point location, such that the user may be able to shift the focal point by moving the pupils accordingly without any head movement
Regarding claim 14, refer to the motivation of claim 1.
Regarding claim 15, Wang ‘944 discloses:
Wherein the first input includes maintenance of an eye gaze of a user at a part of the virtual Augmented Reality object corresponding to an object in a real space generated by the eye gaze of the user at the object in the real space for a predetermined time or longer, (refer to fig. 5, 11A-C and paragraphs 20, 25, 86. Describes in some examples, by holding her gaze on the virtual object for a predetermined time, the user may trigger a selection command that enables the user to further manipulate the object with her gaze. Para. 25, describes: The HMD device 18 may create and display to a first viewer 24 an augmented reality environment comprising virtual content. Para. 86, describes: at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target)
Wherein the at least one anchor point designates the part, (refer to fig. 4 and paragraph 51. Describes the user 200 has moved his gaze location/identifier 270 to be within the target zone 304. Additionally, the user 200 is holding both hands down to his side at locations outside of a designated tracking volume)
Wang ‘944 and Wang ‘754 do not explicitly disclose:
Wherein the operation controls attributes of the part to be a value indicated by the head rotation
Valdivia teaches:
Wherein the operation controls attributes of the part to be a value indicated by the head rotation, (refer to fig. 3A-B and paragraph 107. Describes the gaze-tracking mechanism may also track one or more tilt angles of the user's head or headset device, tracking the pitch, yaw, and roll (e.g., tracking the six degrees of freedom) with respect to a virtual pivot point).
Regarding claim 15, refer to the motivation of claim 1.
Regarding claim 16, Wang ‘944 discloses:
Wherein the first input includes at least one of an eye gaze of a user at a virtual object within a Virtual Reality (VR) space or a voice command, (refer to fig. 5, 11A-C and paragraph 86. Describes at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target) 
Wherein the at least one anchor point designates the virtual object, (refer to fig. 4 and paragraph 51. Describes the user 200 has moved his gaze location/identifier 270 to be within the target zone 304. Additionally, the user 200 is holding both hands down to his side at locations outside of a designated tracking volume) 
Wang ‘944 and Wang ‘754 do not explicitly disclose:
Wherein the operation moves a viewpoint within the VR space, based on the virtual object.
Valdivia teaches:
Wherein the operation moves a viewpoint within the VR space, based on the virtual object, (refer to fig. 3A-B and paragraph 107. Describes in particular embodiments, the focal point may be at a predetermined location on the user's field of view (e.g., the center of the user's field of view) of the region of the virtual space. The virtual reality system may track the user's pupils to determine a focal point location, such that the user may be able to shift the focal point by moving the pupils accordingly without any head movement).
Regarding claim 16, refer to the motivation of claim 1.
Regarding claim 17, Wang ‘944 discloses:
Wherein the first input includes at least one of an eye gaze of a user at a location within a Virtual Reality (VR) space or a voice command, (refer to fig. 5, 11A-C and paragraph 86. Describes at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target)
Wherein the at least one anchor point designates the location, (refer to fig. 4 and paragraph 51. Describes the user 200 has moved his gaze location/identifier 270 to be within the target zone 304. Additionally, the user 200 is holding both hands down to his side at locations outside of a designated tracking volume) 
Wang ‘944 and Wang ‘754 do not explicitly disclose:
Wherein the operation includes insertion of an object into the location.
Valdivia teaches:
Wherein the operation includes insertion of an object into the location, (refer to fig. 3A-B, 21 and paragraphs 107, 174. Describes the virtual reality system may track the user's pupils to determine a focal point location, such that the user may be able to shift the focal point by moving the pupils accordingly without any head movement. Para. 174, describes: when the callee-user accepts the communication request, one or more windows may appear within the game environment (e.g., on a corner of the display) displaying the videos or avatars of other users part of the communication session).
Regarding claim 17, refer to the motivation of claim 1.
Regarding claim 18, Wang ‘944 discloses:
Wherein the first input includes at least one of an eye gaze of a user at an object within a Virtual Reality (VR) space or a voice command, (refer to fig. 5, 11A-C and paragraph 86. Describes at 808 the method 800 may include determining that the user's point of gaze is at a gaze location that is within a target zone including the virtual target)
Wherein the at least one anchor point designates the object, (refer to fig. 4 and paragraph 51. Describes the user 200 has moved his gaze location/identifier 270 to be within the target zone 304. Additionally, the user 200 is holding both hands down to his side at locations outside of a designated tracking volume) and 
Wang ‘944 and Wang ‘754 do not explicitly disclose:
Wherein the operation moves the object within the VR space.
Valdivia teaches:
Wherein the operation moves the object within the VR space, (refer to fig. 4A-B and paragraphs 114. Describes the user may be able to navigate among different pages of visual media items using gaze inputs (e.g., looking to the right, left, top, or bottom to prompt the display of a different page that includes a different set of visual media items).
Regarding claim 18, refer to the motivation of claim 1.
Regarding claim 19, Wang ‘944 discloses:
Wherein the at least one anchor point includes one of an object displayed on the electronic device or one point on the object, (refer to fig. 1 and paragraph 25. Describes the HMD device 18 may create and display to a first viewer 24 an augmented reality environment comprising virtual content. The virtual content may include one or more visual elements in the form of virtual targets 30 that are generated and displayed to appear located within a real world physical environment 32 viewed through the device).
Regarding claim 20, Wang ‘944 discloses:
Wherein an object includes one of a content, attributes of the content, an application, a parameter related to the application, or an element of the electronic device, (refer to fig. 1 and paragraph 25. Describes the HMD device 18 may create and display to a first viewer 24 an augmented reality environment comprising virtual content. The virtual content may include one or more visual elements in the form of virtual targets 30 that are generated and displayed to appear located within a real world physical environment 32 viewed through the device).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        08/11/2021